Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David W. Schalk. (Reg # 60527) on 03/25/2021.

The application has been amended as follows: 

Claim 1. (Currently Amended) An information processing device comprising: 
a picture data acquisition unit configured to sequentially acquire picture data of frames of a moving picture obtained by photographing; 
a picture adding unit configured to generate a sum picture obtained by adding, to pixel values of a picture of a current frame newly acquired, pixel values of a picture of a past frame acquired earlier, the pixel values added together being those of pixels at corresponding positions; 
an output unit configured to output data representing a result of a predetermined process performed using the sum picture; and 
[[ wherein the output unit outputs data representing a result of information processing performed on a basis of the information about the subject, and wherein the image analysis unit performs an analysis process on a basis of the feature point extracted from the sum picture, performs an analysis process by extracting a feature point from the picture of the current frame, and integrates results of both.  

Claim 9. (Currently Amended) The information processing device according to claim 1, wherein the picture adding unit selects [[a number of past frames to be added so as to allow an image of a subject in the sum picture to be given in a predetermined brightness range.  

Claim 10. (Currently Amended) The information processing device according to claim [[1, wherein the picture data acquisition unit acquires picture data of frames obtained by video shooting of reflected light of light in a predetermined wavelength range emitted to a space to be photographed; and the image analysis unit extracts, from the sum picture, an image of the reflected light as the feature point.

Claim 11. (Currently Amended) An information processing system comprising: 
a head-mounted display including an imaging device configured to take a moving picture with a field of view corresponding to a gaze of a user; and 

a picture data acquisition unit configured to sequentially acquire picture data of frames of the moving picture; 
a picture adding unit configured to generate a sum picture obtained by adding, to pixel values of a picture of a current frame newly acquired, pixel values of a picture of a past frame acquired earlier, the pixel values added together being those of pixels at corresponding positions; and 
an output unit configured to output the data of the display pictures, the data representing a result of a predetermined process performed using the sum picture, wherein the output unit outputs data of display picture including the sum picture, and wherein the picture adding unit associates the frames to be added together with each other with a displacement therebetween on a smaller basis than that of an area of one pixel to generate areas obtained as a result of dividing pixel areas of one of the frames by pixel boundaries of another one of the frames, and adds the pixel values together on a basis of the areas obtained as a result of the division.  

Claim 12. (Currently Amended) An image processing method to be employed by an information processing device, the method comprising: 
sequentially acquiring picture data of frames of a moving picture obtained by photographing, and storing the picture data in a memory; 
a past frame acquired earlier and read from the memory, the pixel values added together being those of pixels at corresponding positions; 
outputting data representing a result of a predetermined process performed using the sum picture, performing an analysis process by extracting a feature point from the sum picture and acquiring information about a subject; 
outputting data representing a result of information processing performed on a basis of the information about the subject; 
performing an analysis process on a basis of the feature point extracted from the sum picture; and 
performing an analysis process by extracting a feature point from the picture of the current frame and integrating results of both.  


The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1 and 12, none of the cited arts in combination discloses or suggests at least the “performing an analysis process by extracting a feature point from the sum picture and acquiring information about a subject; outputting data representing a result of information processing performed on a basis of the information about the subject; performing an analysis process on a basis of the feature point extracted from the sum picture; and performing an analysis process by extracting a feature point from 

Regarding independent claims 11 and 13, none of the cited arts in combination discloses or suggests at least the “wherein the picture adding unit associates the frames to be added together with each other with a displacement therebetween on a smaller basis than that of an area of one pixel to generate areas obtained as a result of dividing pixel areas of one of the frames by pixel boundaries of another one of the frames, and adds the pixel values together on a basis of the areas obtained as a result of the division.”, along with other limitations, therefore they are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227.  The examiner can normally be reached on IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669